Title: To George Washington from George Clinton, 14 October 1783
From: Clinton, George
To: Washington, George


                        
                            Dear Sir
                            Poughkeepsie Octr 14th 1783
                        
                        This is the first moment I have found myself able to acknowledge the Receipt of your Excellency’s obliging
                            Letter of the 11th Ulto and to express the grateful Sense I entertain of the concern which you are so kindly pleased to
                            express for my Recovery. The severity of my Disorder had so far abated as to enable me to leave my Room and attempt a
                            little moderate Exercise: But after two or three Days, it was succeeded by a slow Fever attended with a disagreable Cough
                            and depression of Spirits which came upon me every Afternoon and continued until Morning. It’s long continuance has
                            reduced me very low and my recovery is almost imperceptable so that I have little reason speedily to expect a return of my
                            usual Health.
                        I am sorry to learn that the Peace Establishment is so long delayed, though it is what I expected, nor do I
                            believe one will ever be agreed upon, that will give respectability to the Nation and Security to the Frontiers. Some
                            States appear now to be exceedingly Jealous of the Confederation and I observe even Towns are giving Instruction to their
                            Representatives to guard against any Infringement of it. It would become them to reflect that not long since when it
                            suited their Interest and their Humour, a violation of it in a very essential Instance was so far from being disagreable
                            that it was strongly advocated by those States who now appear the most scrupulous. I am fully persuaded unless the Powers
                            of the national Council are enlarged and that Body better supported, than it is at present, all their Measures will
                            discover such feebleness and want of Energy as will stain us with Disgrace and expose us to the worst of Evils.
                        We have as yet no certainty when the British will leave the southern District of this State though all
                            Accounts agree that their Stay will not exceed the tenth of next Month. As my Correspondence with Sir Guy, since your
                            Excellency left this quarter, has ceased. I am something apprehensive that he may not give me timely Notice, as he
                            promised to do in his first Letter, for the establishment of the Jurisdiction of the State over that District, on his
                            Departure; and Disorders will consequently take place before Measures can be taken by the State to prevent them It could
                                be wished therefore that the Troops on the Lines in Westchester County might
                            have Orders to move to the neighborhood of the City (the moment the British leave it) and if there should be no
                            impropriety in it, be subject to my Direction while they remain there; and I would be much obliged to your Excellency if
                            you will be pleased to inform me by Express (the Expence whereof the State will chearfully pay) of the first Advice you
                            may receive of the time proposed by Sir Guy for his Departure.
                        We were under much anxiety on hearing Mrs Washington’s Indisposition and were made extremely happy by your
                            Account of her Recovery. Mrs Clinton joins me in requesting you to accept and to tender Mrs Washington our most respectful
                            Compliments. I am with the highest Sentiments of Respect & Esteem. Dear Sir Your most Obedient Servt
                        
                            Geo: Clinton
                        
                        
                            Your Excellency will be pleased to excuse this Scrolls not appearing in my own Hand—I
                                attempted to Copy it but found it too much for me.
                        

                    